Citation Nr: 0715022	
Decision Date: 05/21/07    Archive Date: 06/01/07

DOCKET NO.  04-18 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from April 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  In that rating decision, the RO 
granted service connection for PTSD and assigned a 30 percent 
rating.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as in 
this case, is an original claim as opposed to a new claim for 
increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.

FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The veteran's service-connected PTSD is not productive of 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks; it is not manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, or 
difficulty in establishing effective work and social 
relationships.
.
CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.16, 
4.130, Diagnostic Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in January 2002 and March 2006 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  The veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claim; the information and evidence that VA 
will seek to provide; and the information and evidence the 
claimant is expected to provide.  In the January 2002 letter, 
the veteran was also informed that the RO needed evidence of 
recent treatment for the veteran's disability.  He was also 
informed that he should submit a personal description of the 
traumatic events which led to his PTSD and the subsequent 
changes in his behavior.  After consideration of the contents 
of the letter, the Board finds that VA has substantially 
satisfied the requirement that the veteran be advised to 
provide any evidence in his possession that pertains to the 
claim.  In the March 2006 letter, the veteran was provided 
notice of the type of evidence necessary to establish a 
disability rating and effective date for the claim on appeal.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The March 2006 
notification letter was provided to the veteran after the RO 
decision that is the subject of this appeal.  However, the 
veteran's claim was readjudicated in a November 2006 
supplemental statement of the case.  The United States Court 
of Appeals for the Federal Circuit has held that timing-of-
notice errors can be "cured" by notification followed by 
readjudication.  Mayfield v. Nicholson, 444 F.3d 1328, 133-34 
(Fed. Cir. 2006) (Mayfield II); see Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) ("The Federal Circuit specifically 
mentioned two remedial measures:  (1) The issuance of a fully 
compliant [section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006) (Mayfield III); see also Prickett, supra (holding that 
a statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield II, 444 F.3d at 1333-34.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes VA medical 
records, including reports of VA psychiatric examinations 
provided in December 2002 and January 2006.  In April 2006, 
the veteran indicated that he had more evidence to submit but 
he did not identify this evidence.  In the November 2006 
supplemental statement of the case, the RO noted that the 
veteran had not submitted any additional evidence.  The 
veteran did not respond to this supplemental statement of the 
case.  He has not submitted or identified any additional 
evidence.  

The Board finds that the December 2002 and January 2006 
psychiatric examinations were thorough in nature and adequate 
for rating purposes.  There is no duty to provide another 
examination or medical opinion.  See 38 C.F.R. §§ 3.326, 
3.327.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

The veteran contends that the initial rating assigned to his 
PTSD disability does not adequately contemplate the severity 
of his symptoms.  The veteran asserts that the disability 
warrants a higher rating.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

The veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

In the case of a Fenderson appeal, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" rating.  Fenderson, 12 
Vet. App. at 126.  The Board further notes that the rule that 
"the present level of disability is of primary importance," 
does not apply to a Fenderson appeal.  Id.  (Recognizing that 
this rule "is not applicable to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability") (Internal quotation marks 
omitted); cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(applying rule in increased rating case).  Instead, the Board 
gives consideration to all the evidence of record from the 
date of the veteran's claim.  See Fenderson, 12 Vet. App. at 
126, 127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21

Post-traumatic stress disorder is rated under Diagnostic Code 
9411 and is evaluated under the General Rating Formula for 
Mental Disorders found at 38 C.F.R. § 4.130. The Rating 
Formula reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupation tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

The Board notes that the specified factors for each 
incremental psychiatric rating are not requirements for a 
particular rating but are examples providing guidance as to 
the type and degree of severity, or their effects on social 
and work situations.  Thus, any analysis should not be 
limited solely to whether the symptoms listed in the rating 
scheme are exhibited; rather, consideration must be given to 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In this regard, the Board finds as highly relevant the 
evidence provided by Global Assessment of Functioning (GAF) 
scores that mental health professionals assign upon 
examination of a patient.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

A GAF of 31 to 40 is assigned when there is some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or when there is major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  GAF scores ranging between 71 and 80 reflect 
that if symptoms are present, they are transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument; no more than 
slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  
A GAF of 81 to 90 reflects absent or minimal symptoms (e.g., 
mild anxiety before an exam), good functioning in all areas, 
interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  Carpenter, supra.


Factual Background

In his substantive appeal (VA Form 9), the veteran contended 
that his PTSD should be rated as 50 percent disabling.  He 
noted that he experienced some states of anxiety and had 
problems socializing with others.

In a December 2000 psychological assessment, a psychologist 
diagnosed alcohol and amphetamine dependence.  The record 
indicates that the veteran has been incarcerated.  During 
this evaluation, he reported that his only legal problems 
were due to driving under the influence (DUI) and drug 
possession charges.  The psychologist noted that, although 
the veteran had seen combat, he had not had any symptoms of 
PTSD for over 20 years.  The Global Assessment of Functioning 
(GAF) score was reported as 45.

Additional VA treatment records indicate that the veteran 
participated in treatment programs for his alcohol and drug 
dependence, and has been diagnosed as having depression.  
These additional records do not indicate treatment for PTSD.

The claims file includes a July 2002 treatment record.  The 
record indicates that the veteran had a history of nightmares 
and being unable to watch war moves.  The clinical 
psychologist diagnosed PTSD, with moderate symptoms and 
depression.  Although it is unclear from the document, it 
appears the psychologist also indicted that the veteran 
isolates himself due to his PTSD.  No GAF score was provided.

The veteran underwent a VA psychiatric examination in 
December 2002.  The examiner noted review of the claims file.  
It was observed that the veteran was causally dressed and 
reasonably groomed.  He reported that he was retired.  The 
veteran related his problems with drug and alcohol abuse and 
his treatment for such through VA.  He indicated that he is 
able to relate to people but does not approach them for 
conversation.  He stated, however, that he does enjoy being 
around people and can engage with others as long as he is not 
the one doing the initial interaction.  

The examiner noted that the veteran showed no signs of 
impairment of thought process or communication did not have 
delusions or hallucinations and did not report any 
inappropriate behavior.  The veteran denied suicidal or 
homicidal ideation, plan or intent.  The psychiatrist found 
that the veteran did not have gross memory loss or impairment 
and did not have obsessive or ritualistic behavior.  He did 
not report any problems with depression, anxiety, or impaired 
impulse control.  He denied any sleep impairment.  The 
examiner noted that the veteran's affect and mood were 
normal.  The impression was asymptomatic PTSD and an active 
alcohol abuse disability.  A GAF score of 65 due to his PTSD 
was recoded; a GAF of 60 due to his alcohol abuse disability 
was also noted.  The psychiatrist opined that it appeared 
that the veteran's main difficulty was with alcohol abuse.  
She noted that the veteran had no associated PTSD triggers 
for his drinking and concluded that he did not meet the 
criteria for a current diagnosis of PTSD.

The veteran underwent an additional VA psychiatric 
examination in January 2006.  When asked about his PTSD 
symptoms, the veteran stated that there was nothing worse and 
that the current war had made him more sensitive to his 
memories of Vietnam.  He did not endorse having an abnormal 
startle response.  He denied having flashbacks or nightmares.  
The veteran reported having an active social life.

The psychiatrist found that the veteran's thought processes 
were intact with no psychotic content.  It was noted that the 
veteran did not have delusions or hallucinations and there 
was no inappropriate behavior.  There was no impairment of 
memory and he did not exhibit excessive or ritualistic 
behavior.  The veteran was not suicidal or homicidal and his 
personal hygiene was normal.  Further, the veteran had no 
impairment of impulse control and did not report sleep 
impairment.

The psychiatrist found that the veteran's PTSD was currently 
asymptomatic, but that he had an active alcohol abuse 
disability.  The veteran had a GAF of 65 (later reported as 
67) for his PTSD and a GAF of 60 (later reported as 58) for 
the alcohol abuse disability.  The examiner concluded that 
the veteran did not report impairing symptomatology related 
to PTSD.




Analysis

The only medical evidence of record that indicates that the 
veteran currently experiences PTSD symptoms is a July 2002 
treatment note.  Although the clinician noted that the 
veteran had moderate symptoms, it was not reported that the 
veteran had any of the symptoms indicative of a disability 
rating in excess of 30 percent.  38 C.F.R. § 4.130.  The 
clinician noted that the veteran isolates himself and was 
depressed, but there was no indication that he was having 
panic attacks, delusions or hallucinations, impairment of 
thought process, memory loss or other symptoms illustrative 
of a more significant disability.

The subsequent VA psychiatric examinations conducted in 
December 2002 and January 2006 indicate the veteran's PTSD 
was essentially asymptomatic.  The veteran was noted to have 
a significant disability related to alcohol and drug 
dependence but there is no evidence of a link between the 
veteran's alcohol and drug dependence and his PTSD.  In the 
December 2002 examination report, a psychiatrist specifically 
concluded that the veteran's PTSD did not trigger his alcohol 
consumption.  

In addition, during both the December 2002 and January 2006 
psychiatric examinations, the veteran was found to have a GAF 
of 65 due to his PTSD.  There is no record of the veteran 
being assigned a GAF of lower than 65 based on his PTSD 
symptoms.  As outlined above, a GAF score of 65 is clearly 
not consistent with more than mild to moderate overall 
psychiatric impairment.  Carpenter, supra.  Thus, the 
evidence does not support the veteran's claim of entitlement 
to an initial or staged schedular rating in excess of 30 
percent for PTSD.  

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  The record indicates that the veteran is 
retired.  There has been no showing by the veteran that PTSD 
causes marked interference with employment or necessitated 
frequent hospitalization beyond that contemplated by the 
rating schedule.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for an initial or staged rating in excess of 30 percent 
for PTSD must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial or staged rating in excess of 30 
percent for PTSD is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


